Woldeab-Yohannes v Zenelovic (2022 NY Slip Op 06379)





Woldeab-Yohannes v Zenelovic


2022 NY Slip Op 06379


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, WINSLOW, AND MONTOUR, JJ.


806 CA 21-01507

[*1]NIGISTI WOLDEAB-YOHANNES, PLAINTIFF,
vRAIF ZENELOVIC, DEFENDANT.
RAIF ZENELOVIC, THIRD-PARTY PLAINTIFF-RESPONDENT, 
vTESFAMICHAEL YOHANNES, THIRD-PARTY DEFENDANT-APPELLANT. 


LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (JEFFREY C. SENDZIAK OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.
BARTH CONDREN LLP, BUFFALO (BREANNA C. REILLY OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (John J. Ark, J.), entered September 23, 2021. The order denied the motion of third-party defendant for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court